Citation Nr: 1219321	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has a combined rating of 60 percent or more and his hearing loss and tinnitus disabilities can be considered as one disability which would meet the requirement of having one disability ratable at 60 percent or more.  

2.  The Veteran's service-connected disabilities preclude him from obtaining and retaining substantial gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Since the Board is granting TDIU, any deficiencies in complying with the requirements of the VCAA are moot and need not be addressed. 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran's service-connected disabilities include bilateral hearing loss, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.  His combined rating for his hearing loss and tinnitus is 60 percent.  See 38 C.F.R. § 4.25 (adjusted upward as the combined rating is 55).  As noted, to meet the requirement of "one 60 percent disability," disabilities resulting from common etiology or a single accident will be considered as one disability.  Service connection for hearing loss and tinnitus was originally established on the basis that such disabilities were both attributable to in-service noise exposure.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

The Veteran claims that his service-connected hearing loss and tinnitus cause him to be unemployable.  See Veteran's Application for Increased Compensation Based on Unemployability received in February 2010.   Before he became unemployed, the Veteran worked as a bus driver.  Id.

The claims file suggests that the Veteran has significant hearing loss, especially in the left ear.  The Veteran was afforded a VA examination in July 2009.  See July 2009 VA examination, page 2.  The examiner concluded that the Veteran had moderate to severe sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left.  Id.  Speech recognition was good in the right ear but poor in the left.  Id.

The claims file includes two opinions regarding whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantial gainful employment.

The Veteran submitted an opinion by his private audiologist in October 2010.  See letter from A.B. dated in October 2010.  The audiologist noted that she interviewed the Veteran's for a review of his military service.  Following service, the Veteran reported that he had worked as a painter, carpenter and plumber.  The Veteran noted that he was currently having debilitating bilateral tinnitus and experiencing more trouble hearing conversations.  The audiologist concluded that the Veteran's profound bilateral hearing loss and bilateral tinnitus had essentially rendered him unemployable.  She explained that the Veteran needed to avoid working in an environment in which there was any noise which would exacerbate his hearing loss.  Additionally, she noted that these limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of amplification.  His condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation and or amplification. 

In February 2012, the Veteran was afforded a VA examination to determine whether his hearing loss and tinnitus precluded him from obtaining and retaining substantial gainful employment.  See VA examination report dated in February 2012.  After reviewing the Veteran's claims file and military service records, an examination was conducted.  The examiner found sensorineural hearing loss of the right ear in the frequency range of 500 to 4000 Hertz and sensorineural hearing loss of the left ear in the frequency range of 500 to 4000 Hertz.  Speech recognition was 86 percent in the right ear and 10 percent in the left ear.  The examiner concluded that his hearing loss and tinnitus would not prevent the Veteran from performing activities consistent with his work experience and prior education or training.  The examiner noted that the Veteran claimed that he no longer works due to his vertigo spells.  He worked as a bus driver for 12 to 13 years and was taken off the job when he had a spell and went off the road.  He was then placed as a bus monitor until 2006.  Despite this, the examiner noted that the Veteran's hearing loss impacted the Veteran's ordinary conditions of daily life in that he was unable to understand speech when he was not wearing his hearing aid.  He has worn privately purchased hearing aids since 1994. 

In January 2012, the RO requested an opinion as to whether there were any other conditions that impact the Veteran's ability work that were not addressed in the past examination report.  See VA examination report dated in January 2012.  The VA physician noted that the Veteran's sole service-connected disabilities were hearing loss and tinnitus.  Physically the Veteran had no other service-connected disabilities apart from those just mentioned to bring to bear potentially on residual functional capacity with regards to potential employment.  The January 2012 opinion appears to address whether any other disability affected his employability.  The opinion does not address, however, whether his hearing loss and tinnitus rendered the Veteran's unemployable.  For these reasons, the Board finds that this examination report has little probative value as to the question of the Veteran's employability.   

Several considerations must be addressed with regard to the weighing of evidence in a TDIU case.  

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a Veteran's medical history, as contained in his claims file.  

In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Here, there are two conflicting medical opinions as to whether the Veteran's hearing loss precludes the Veteran from obtaining substantial gainful employment.  The first opinion was provided by the Veteran's private audiologist.  She found that the Veteran's profound bilateral hearing loss and bilateral tinnitus had essentially rendered him unemployable.  See letter from A.B. dated in October 2010.  She explained her opinion and specifically noted that the Veteran would be unable to work in the area of transportation or driving. 

The second opinion was provided by a VA examiner in February 2012.  The examiner concluded that the Veteran's hearing loss and tinnitus would not prevent the Veteran from performing activities consistent with his work experience and prior education or training.  See VA examination report dated in February 2012, page 7-8.  He explained that the Veteran had difficulties with employment due to his vertigo and not hearing loss.  Id.

The Board acknowledges that the private audiologist does not appear to have reviewed the Veteran's claims file or his application for unemployability.  Despite this, she received a history of the Veteran's military experience from the Veteran.  She also provided a thorough and well reasoned opinion.  She noted that the Veteran had vertigo but based her opinion of the Veteran's unemployability solely on his service-connected hearing loss and tinnitus disabilities.  The audiologist also specifically addressed why the Veteran could no longer work in the area of transportation due to his service-connected disabilities. 

The claims file and the Veteran's application for unemployability show that the Veteran has an eighth grade education.  See Veteran's Application for Compensation Based on Unemployability dated in May 2010, page 1.  He reported no other education and training.  The Veteran also reported that he worked as a bus driver from 1994 to 2006 when he had to give it up due to disability.

Having reviewed the record, with particular consideration given to the Veteran's educational background and work history, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's service-connected hearing loss and tinnitus render him totally disabled and incapable of gainful employment.  Therefore, resolving doubt in his favor, the Board finds that a total disability rating for compensation purposes based on individual unemployability is warranted in this case.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


